HARDING, J.,
concurring.
I write separately for two reasons. First, I explain why the Chicone issue was preserved for review in this case. The record here reflects that the defense attorney submitted in writing a requested jury instruction based on Chicone, thereby satisfying the requirement of Florida Rule of Criminal Procedure 3.390(c) that requests for jury instructions not part of the Florida Standard Jury Instructions be submitted in writing to the trial court. Second, as I stated in my dissenting opinion in Scott v. State, 808 So.2d at 172 I again express concern regarding the applicability of the Chicone instruction and the Medlin presumption to cases of actual or constructive possession.